DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/03/2021 and 08/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sameer Gokhale (Reg. 62,618) on 12/13/2021.
The application has been amended as follows (on top of the latest amendments submitted by Applicant on 08/17/2020):

Listing of Claims:
9.	(Currently Amended) A non-transitory computer readable medium that stores a program for making a computer function as the secure computation device according to Claim 1.

Allowable Subject Matter
Claim(s) 1-9 is/are allowed.
Regarding claim 1, the prior art of record (Ryo Kikuchi, et al. "Password-based authentication protocol for secret-sharing-based multiparty computation." IEICE TRANSACTIONS on Fundamentals of Electronics, Communications and Computer Sciences 101.1 (2018): 51-63 (hereinafter “Kikuchi ‘2018”); 102(b)(1)(A) exceptions would not be applied to Kikuchi ‘2018 since Ryo KIKUCHI and Koki HAMADA, the authors in the NPL, is not listed as one of the inventors in the application.) does not disclose “a second arithmetic unit that obtains a second concealed verification value            
                
                    
                        
                            
                                
                                    
                                        y
                                    
                                    
                                        m
                                    
                                
                            
                        
                    
                    
                        i
                    
                
            
        , in which ym is concealed with secure computation by using the first concealed verification value            
                
                    
                        
                            
                                z
                            
                        
                    
                    
                        i
                    
                
            
        , where             
                z
                =
                
                    
                        
                            
                                z
                            
                            
                                0
                            
                        
                        ,
                         
                        …
                        ,
                         
                        
                            
                                z
                            
                            
                                L
                                -
                                1
                            
                        
                    
                
                =
                w
                -
                ω
            
         holds … among             
                q
                =
                ε
                
                    
                        M
                        -
                        1
                    
                
                ,
                 
                …
                ,
                 
                ε
                M
                -
                1
            
         is 0” in the recited context.  Rather, Kikuchi ‘2018 teaches a password-based authentication protocol for SS-based MPC (PASM), based on a threshold SS scheme of Shamir’s SS, where the servers receiving their shares locally compute             
                r
                
                    
                        w
                        -
                        
                            
                                w
                            
                            
                                '
                            
                        
                    
                
            
         to check the equality between w and w’ when w is given as a valid password and w’ is given as an invalid password and then, in this context,             
                r
                
                    
                        w
                        -
                        
                            
                                w
                            
                            
                                '
                            
                        
                    
                
                =
                0
            
         if the password is valid, and             
                r
                
                    
                        w
                        -
                        
                            
                                w
                            
                            
                                '
                            
                        
                    
                
            
         is a random number otherwise. However, Kikuchi ‘2018 does not describe how to get the second concealed verification value ym in the context.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 6 and 8, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2-5, 7 and 9 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        /JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494